[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                            JANUARY 12, 2007
                                  No. 06-13076              THOMAS K. KAHN
                              Non-Argument Calendar             CLERK
                            ________________________

                   D. C. Docket No. 05-00189-CR-01-CAP-1

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                     versus

FARON LEE STEWART,
a.k.a. Kenneth Lee Banks,
a.k.a. Faron Stewart,

                                                     Defendant-Appellant.


                            ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                                (January 12, 2007)

Before DUBINA, CARNES and BARKETT, Circuit Judges.

PER CURIAM:
      Faron Lee Stewart appeals his conviction for possession of a firearm by a

convicted felon, in violation of 18 U.S.C §§ 922(g) and 924(e). Police officers

went to Stewart’s home to serve him with an arrest warrant for violation of his

parole. After Stewart refused to answer the door, and was found hiding under the

covers of his father’s bed, the officers searched Stewart’s bedroom and found a

gun. Stewart argues that the evidence collected during the warrantless search of

his home should have been suppressed because the search violated his Fourth

Amendment rights. He argues that, although his parole conditions authorized

warrantless searches, the Fourth Amendment requires an officer to have reasonable

suspicion of criminal activity in order to search a parolee. He further argues that

the officers who searched his bedroom did not have reasonable suspicion of

criminal activity to warrant the search.

      “Rulings on motions to suppress evidence constitute mixed questions of law

and fact.” United States v. LeCroy, 441 F.3d 914, 925 (11th Cir. 2006) pet. for

cert. filed, No. 06-7877 (U.S. Nov. 16, 2006). We accept the district court’s

findings of fact unless they are clearly erroneous but we review questions of law de

novo. Id. We construe the facts in the light most favorable to the party that

prevailed below. United States v. Nunez, 455 F.3d 1223, 1225 (11th Cir. 2006).

      Recently, the Supreme Court upheld a warrantless, suspicionless search that



                                           2
was conducted pursuant to a California statute requiring parolees to agree, in

writing, “‘to be subject to search or seizure by a parole officer or other peace

officer at any time of the day or night with or without a search warrant and with or

without cause.’” Samson v. California, ___ U.S. ___, 126 S.Ct. 2193, 2196, 165

L.Ed.2d 250 (2006) (quoting Cal. Penal Code § 3067(a) (West 2000)). The Court

held that, while individualized suspicion usually is a prerequisite to a warrantless

search, it is not always required. Id. at 2201 n. 4. The Court then balanced the

privacy interests of the parolee against the degree to which the search served the

needs of the state. Id. at 2198-2200. On the one hand, the Court held, “parolees

have fewer expectations of privacy than probationers, because parole is more akin

to imprisonment than probation is akin to imprisonment.” Id. at 2198.

Furthermore, given “the plain terms of the parole search condition,” the parolee did

not have an expectation of privacy. Id. at 2199. On the other hand, the Court held,

the search requirement served the state’s “substantial” interest in supervising

parolees in order to reduce recidivism and promote reintegration. Id., 126 S.Ct. at

2200. Accordingly, the Court concluded that “the Fourth Amendment does not

prohibit a police officer from conducting a suspicionless search of a parolee.” Id.

at 2202.

      Because Stewart’s parole certificate required him to submit to a search “at



                                           3
any time” without a warrant, the search was authorized by the terms of Stewart’s

parole conditions. Accordingly, we affirm the district court’s denial of Stewart’s

motion to suppress evidence.

      AFFIRMED




                                          4